J-S07036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 CATHERINE JOANN ELIZABETH           :
 HOUSTON                             :
                                     :
                   Appellant         :       No. 914 WDA 2020

      Appeal from the Judgment of Sentence Entered July 10, 2020
            In the Court of Common Pleas of Mercer County
         Criminal Division at No(s): CP-43-CR-0002248-2019

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 CATHERINE JOANN HOUSTON             :
                                     :
                   Appellant         :       No. 915 WDA 2020

      Appeal from the Judgment of Sentence Entered July 10, 2020
            In the Court of Common Pleas of Mercer County
         Criminal Division at No(s): CP-43-CR-0000138-2020

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 CATHERINE JOANN ELIZABETH           :
 HOUSTON                             :
                                     :
                   Appellant         :       No. 916 WDA 2020

      Appeal from the Judgment of Sentence Entered July 10, 2020
            In the Court of Common Pleas of Mercer County
         Criminal Division at No(s): CP-43-CR-0000575-2020
J-S07036-21


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellee                  :
                                                 :
                v.                               :
                                                 :
    CATHERINE JOANN ELIZABETH                    :
    HOUSTON                                      :
                                                 :
                       Appellant                 :      No. 917 WDA 2020

         Appeal from the Judgment of Sentence Entered July 10, 2020
               In the Court of Common Pleas of Mercer County
            Criminal Division at No(s): CP-43-CR-0000576-2020

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellee                  :
                                                 :
                v.                               :
                                                 :
    CATHERINE JOANN ELIZABETH                    :
    HOUSTON                                      :
                                                 :
                       Appellant                 :      No. 918 WDA 2020

         Appeal from the Judgment of Sentence Entered July 10, 2020
               In the Court of Common Pleas of Mercer County
            Criminal Division at No(s): CP-43-CR-0000577-2020


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                               FILED: May 18, 2021

        Appellant, Catherine Joann Elizabeth Houston, appeals from the

judgment of sentence entered in the Mercer County Court of Common Pleas

following her open guilty plea to multiple counts of retail theft.1 We affirm.



____________________________________________


1   18 Pa.C.S.A. § 3929(a)(1).

                                           -2-
J-S07036-21


      The relevant facts and procedural history of this case are as follows. On

May 11, 2020, Appellant entered a guilty plea at docket CP-43-CR-0002248-

2019 to one count of retail theft as a felony of the third degree. On July 9,

2020, Appellant entered guilty pleas on the remaining four dockets.

Specifically, at docket CP-43-CR-0000138-2020, Appellant entered a guilty

plea to one count of retail theft as a misdemeanor of the first degree; at docket

CP-43-CR-0000575-2020, Appellant entered a guilty plea to one count of retail

theft as a felony of the third degree; at docket CP-43-CR-0000576-2020,

Appellant entered a guilty plea to one count of retail theft as a felony of the

third degree; and at docket CP-43-CR-0000577-2020, Appellant entered a

guilty plea to one count of retail theft as a felony of the third degree. On July

10, 2020, the court held a sentencing hearing on all five dockets.        At the

conclusion of the hearing, the court imposed an aggregate sentence of 40-80

months’ imprisonment, followed by 5 years’ probation.

      On July 15, 2020, Appellant timely filed a motion for modification of

sentence. Appellant argued that her sentence should be reduced based upon

various mitigating circumstances, which included physical and sexual abuse

by her father and paramours, her drug addiction and mental health issues,

and her history of unstable housing and foster care. Appellant claimed the

Mercer County Behavioral Health Commission recommended that she

participate in a long-term rehabilitation program, but she feared that she

would be ineligible for certain programs in the state prison system.       (See


                                      -3-
J-S07036-21


Motion to Modify Sentence, 7/15/20, at 1-45).

        On August 3, 2020, the court denied Appellant’s post-sentence motion.

On August 28, 2020, Appellant timely filed separate notices of appeal at each

trial court docket number.2 On August 31, 2020, the court ordered Appellant

to file a concise statement of errors complained of on appeal. On September

16, 2020, Appellant timely filed her concise statement.

        Appellant raises a single issue for our review:

           Whether the trial court abused its discretion when the trial
           court imposed a sentence that was not specifically tailored
           to the nature of the offense, the ends of justice and society,
           and failed to consider the rehabilitative and underlying
           trauma of Appellant.

(Appellant’s Brief at 4).

        Appellant argues that the trial court did not place appropriate weight on

certain mitigating factors, including evidence regarding the trauma that

Appellant suffered during her life. (See id. at 14). Appellant contends that

due to her history of trauma, drug addiction, and mental illness, she should

have been allowed to attend clinically-managed, high intensity residential

services at a licensed long-term rehabilitation program.        (See id. at 16).

Appellant insists the trial court’s state sentence failed to give proper weight to

those mitigating factors presented via testimony, argument, and the pre-

sentence investigation (“PSI”) report, and thus was an abuse of discretion and



____________________________________________


2   This Court subsequently consolidated the appeal sua sponte.

                                           -4-
J-S07036-21


against the norms which underlie the sentencing process. (See id. at 17, 24).

As presented, Appellant’s claim challenges the discretionary aspects of her

sentence. See Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa.Super.

2013) (explaining claim that court failed to consider certain mitigating factors

is challenge to discretionary aspects of appellant’s sentence).

         Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d 910

(Pa.Super. 2000). Prior to reaching the merits of a discretionary sentencing

issue:

           [W]e conduct a four-part analysis to determine: (1) whether
           appellant has filed a timely notice of appeal, see Pa.R.A.P.
           902 and 903; (2) whether the issue was properly preserved
           at sentencing or in a motion to reconsider and modify
           sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
           brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
           there is a substantial question that the sentence appealed
           from is not appropriate under the Sentencing Code, 42
           Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

Objections to the discretionary aspects of a sentence are generally waived if

they are not raised at the sentencing hearing or raised in a timely-filed post-

sentence motion. Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super.

2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

         When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in her brief a


                                       -5-
J-S07036-21


separate concise statement demonstrating that there is a substantial question

as to the appropriateness of the sentence under the Sentencing Code.

Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P.

2119(f). “The requirement that an appellant separately set forth the reasons

relied upon for allowance of appeal furthers the purpose evident in the

Sentencing Code as a whole of limiting any challenges to the trial court’s

evaluation of the multitude of factors impinging on the sentencing decision to

exceptional cases.”     Commonwealth v. Phillips, 946 A.2d 103, 112

(Pa.Super. 2008) (internal quotation marks omitted).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”      Commonwealth v. Anderson, 830
A.2d 1013, 1018 (Pa.Super. 2003). A substantial question exists “only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Sierra, supra at 913 (quoting Commonwealth v. Brown, 741
A.2d 726, 735 (Pa.Super. 1999) (en banc), appeal denied, 567 Pa. 755, 790
A.2d 1013 (2001)).

      This Court has observed that

         [a]n allegation that the sentencing court failed to consider
         certain mitigating factors generally does not necessarily
         raise a substantial question. Commonwealth v. McNabb,
         819 A.2d 54, 57 (Pa.Super. 2003).                     Accord
         Commonwealth v. Wellor, 731 A.2d 152, 155 (Pa.Super.
         1999) (reiterating allegation that sentencing court “failed to

                                      -6-
J-S07036-21


        consider” or “did not adequately consider” certain factors
        generally does not raise substantial question). Compare
        Commonwealth v. Felmlee, 828 A.2d 1105, 1107
        (Pa.Super. 2003) (en banc) (stating substantial question is
        raised, however, where appellant alleges sentencing court
        imposed sentence in aggravated range without adequately
        considering mitigating circumstances).

        “When imposing a sentence, a court is required to consider
        the particular circumstances of the offense and the
        character of the defendant.” Commonwealth v. Griffin,
        804 A.2d 1, 10 (Pa.Super. 2002), appeal denied, 582 Pa.
671, 868 A.2d 1198 (2005), cert. denied, 545 U.S. 1148,
        125 S. Ct. 2984, 162 L. Ed. 2d 902 (2005). “In particular, the
        court should refer to the defendant’s prior criminal record,
        [her] age, personal characteristics and [her] potential for
        rehabilitation.” Id. Where the sentencing court had the
        benefit of a [PSI report], we can assume the sentencing
        court “was aware of relevant information regarding the
        defendant’s character and weighed those considerations
        along with mitigating statutory factors.” Commonwealth
        v. Devers, 519 Pa. 88, 101-02, 546 A.2d 12, 18 (1988).
        See also Commonwealth v. Tirado, 870 A.2d 362, 368
        (Pa.Super. 2005) (stating if sentencing court has benefit of
        PSI, law expects court was aware of relevant information
        regarding defendant’s character and weighed those
        considerations along with any mitigating factors). Further,
        where a sentence is within the standard range of the
        guidelines, Pennsylvania law views the sentence as
        appropriate     under   the   Sentencing    Code.       See
        Commonwealth v. Cruz-Centeno, [668 A.2d 536
        (Pa.Super. 1995)], appeal denied, 544 Pa. 653, 676 A.2d
1195 (1996) (stating combination of PSI and standard range
        sentence, absent more, cannot be considered excessive or
        unreasonable).

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa.Super. 2010).

     Instantly, Appellant preserved her sentencing challenge by timely filing

her notices of appeal and raising her issues in a timely post-sentence motion

and in her Rule 1925(b) statement. Appellant’s brief seems to omit certain


                                    -7-
J-S07036-21


pages which might have included the requisite Rule 2119(f) statement.

Assuming without deciding that the missing pages contained the Rule 2119(f)

statement, Appellant’s issue still merits no relief. Significantly, Appellant’s

claim that the court failed to consider certain mitigating factors does not create

a substantial question. See id.

        Moreover:

          Sentencing is a matter vested in the sound discretion of the
          sentencing judge, and a sentence will not be disturbed on
          appeal absent a manifest abuse of discretion. In this
          context, an abuse of discretion is not shown merely by an
          error in judgment. Rather, the appellant must establish, by
          reference to the record, that the sentencing court ignored
          or misapplied the law, exercised its judgment for reasons of
          partiality, prejudice, bias or ill will, or arrived at a manifestly
          unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa.Super. 2006).

        Here, Appellant presented testimony and argument at sentencing

regarding her mental health and drug addiction, and requested treatment

instead of incarceration. (See N.T. Sentencing, 7/10/20, at 8-10). The court

noted Appellant’s prior record score of 5 as well as the standard guideline

ranges for each charge, and proceeded to impose standard and mitigated

range    sentences,    some     imposed      concurrently    and    some        imposed

consecutively, for an aggregate sentence of 40 to 80 months of incarceration

followed by 5 years’ probation. (See id. at 10-15). The court further stated:

          The [c]ourt is placing a mitigated-range sentence on the




                                        -8-
J-S07036-21


          record based on [Appellant’s] pre-sentence investigation3
          that includes a history of abuse. She had … multiple
          domestic abusive partners. She had an abusive father. She
          was a runaway in her teens. She has a history of mental
          health struggles. She has a history of drug addiction, and,
          therefore, the probationary sentence is run consecutive to
          her state sentence … the intention of the [c]ourt is that she
          has a stepdown program following from her release from the
          state facility.

          The [c]ourt notes that it is the intent of the [c]ourt, although
          the authority under the Department of Corrections, to make
          any determination, that [Appellant] receive placement into
          the State Drug Treatment Program.

          So, ma’am, I know you wanted a county sentence. The
          [c]ourt reviewed all those, and I believe that balancing the
          needs of society and others, you have a history of thirty-
          nine adult arrests not including the ones that we had in this
          matter. You had twelve probations. You had two revoked,
          at least, a minimum of twenty-four convictions, and I
          believe we have five new ones here. So I believe a lengthy
          state sentence is appropriate.

          I understand the mitigation. I factored that in. I have given
          you several consecutive sentences, and I hope that you truly
          get the help that you say that you want, and hopefully they
          provide it for you in the state facility.
Id. at 15-16.

       The record belies Appellant’s claim that the court failed to consider

mitigating factors. Additionally, the court had the benefit of a PSI report, so

it was aware of all relevant information regarding Appellant’s character and

weighed those considerations along with any mitigating factors. See Devers,


____________________________________________


3 Although the PSI report is not contained within the certified record, the
court’s comments at sentencing and in its Pa.R.A.P. 1925(a) opinion confirm
that the court received and reviewed it.

                                           -9-
J-S07036-21


supra at 101-02; Tirado, supra at 368. In its opinion, the court also noted:

         In the instant case, there is not only an assumption that the
         [c]ourt considered all mitigating factors because of the pre-
         sentence investigation report, but also the [c]ourt’s
         statements of record that it considered all such factors. The
         [c]ourt again states for purposes of [this Court’s] review
         that it considered all mitigating factors. All sentences
         imposed by this [c]ourt at each of [Appellant’s] dockets
         were within the standard sentencing guideline ranges,
         except the consecutive probationary sentence which was in
         the mitigated range. The [c]ourt expressly stated its
         rehabilitative goal of allowing for a stepdown from
         incarceration. … The [c]ourt considered the specific nature
         of [Appellant’s] lengthy criminal history in imposing [its]
         sentence, including 39 adult arrests, 24 convictions, five
         instances of parole including two parole revocations, 12
         instances of probation including two probation revocations,
         and a previous discharge from the state treatment program.
         The [c]ourt also specifically recommended [Appellant] for
         treatment.     The [c]ourt considered prior attempts at
         rehabilitating [Appellant] as well, as detailed in [the PSI
         report]. The [c]ourt submits that Appellant has not raised
         a substantial question … [and if this Court finds Appellant
         has raised a substantial question,] then this [c]ourt submits
         that its sentences were proper.

(See Trial Court Opinion, filed October 23, 2020, at 5-6).        Under these

circumstances, we see no reason to disrupt the court’s sentencing rationale.

See Shugars, supra. Therefore, even if Appellant had raised a substantial

question, it would not merit relief. Accordingly, we affirm.

      Judgment of sentence affirmed.




                                    - 10 -
J-S07036-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2021




                          - 11 -